Citation Nr: 0823949	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  05-29 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin


THE ISSUES

1.	Entitlement to an increased initial evaluation for service 
connected post traumatic stress disorder (PTSD), currently 30 
percent disabling. 

2.	Entitlement to a compensable evaluation for service 
connected right arm scars. 

3.	Entitlement to a compensable evaluation for service-
connected hearing loss, right ear. 

4.	Entitlement to an earlier effective date prior to July 2, 
2002 for service connection for PTSD. 

5.	Entitlement to service connection for an eye disability. 

6.	Entitlement to service connection for a right shoulder 
disability. 

7.	Entitlement to service connection for a back disability. 

8.	Entitlement to service connection for a neck disability. 

9.	Entitlement to service connection for a right leg 
disability. 

10.	Entitlement to service 
connection for a left leg disability. 

11.	Entitlement to service 
connection for a right hip disability. 

12.	Entitlement to service 
connection for a left hip disability. 

13.	Entitlement to service 
connection for difficulty swallowing. 

14.	Entitlement to service 
connection for dizziness. 

15.	Entitlement to service 
connection for chronic fatigue. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from May 1967 to February 
1969.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 RO decision.  The Board notes 
that in a July 2005 RO decision, the initial evaluation for 
PTSD was increased to 30 percent. 

The issues of entitlement to service connection for an eye 
disability, right shoulder disability, back disability, neck 
disability, bilateral leg disability, bilateral hip 
disability, difficulty swallowing, dizziness and chronic 
fatigue are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	The veteran's PTSD is manifested by daily intrusive 
thoughts, occasional decrease in work efficiency, occasional 
nightmares, disturbed sleep, hypervigilance,  normal speech, 
and mild memory loss; but no anxiety, flattened affect, 
frequent panic attacks, difficulty understanding complex 
commands, impaired judgment, impaired abstract thinking, 
difficulty in establishing and maintaining effective work and 
social relationships, suicidal ideation, obsessional rituals, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, persistent delusions or 
hallucinations, grossly inappropriate behavior, or persistent 
danger of hurting self or others.  

2.	The veteran's scars are superficial, stable, not painful 
upon examination, do not cover an area of 144 square inches 
or (929 square centimeters) and are manifested by normal 
range of motion of the right arm.  

3.	The veteran's hearing loss, is manifested by level I 
hearing acuity in the right ear.  

4.	The veteran first filed an informal claim for service 
connection for PTSD on July 2, 2002.

5.	Service connection for PTSD has been in effect since July 
2, 2002.




CONCLUSIONS OF LAW

1.	The criteria for a rating in excess of 30 percent for PTSD 
have not been met.  38 U.S.C.A. §  1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2007).

2.	The criteria for entitlement to a compensable evaluation 
for service-connected right arm scars have not been met.  38 
U.S.C.A. § 1155 (West. 2002); 38 C.F.R. §§ 4.71a, Diagnostic 
Codes 5200-5213, 4.118, Diagnostic Codes 7801-7805 (2007).  

3.	The criteria for a compensable evaluation for hearing 
loss, right ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.85, 4.86, Diagnostic Code 6100 
(2007). 

4.	The criteria for an effective date earlier than July 2, 
2002 for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 5101, 5110(b)(1) (West 2002); 38 C.F.R. §§ 
3.1(p), 3.155, 3.400(b)(2)(i) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in January 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

With regard to the increased evaluation claims for right arm 
scars and right ear hearing loss, the Board is aware of the 
Court's recent decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation. 

In this case, the Board is aware that the January 2003 VCAA 
letter does not contain the level of specificity set forth in 
Vazquez-Flores.  However, the Board does not find that any 
such procedural defect constitutes prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and other documentation in the claims file 
reflecting such notification that a reasonable person could 
be expected to understand what was needed to substantiate the 
claims.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

In this regard, the Board is aware of the veteran's 
statements attached to his VA Form 9 filed in September 2005 
and his statement to the VA examiners in May 2003 and March 
2007, in which a description was made of his disabilities and 
their severity.  These statements indicate awareness on the 
part of the veteran that information about such effects, is 
necessary to substantiate a claim for a higher evaluation.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his or her 
claim."  Id., citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge satisfies the 
first and fourth requirements of Vazquez-Flores.  

Additionally, as to the claim for his right arm scars, and 
particularly in light of the veteran's lay assertions of 
effects of the service-connected disability on employability 
and daily life, the Board does not view the disorder at issue 
to be covered by the second requirement of Vazquez-Flores, 
and no further analysis in that regard is necessary.  
Regardless, the July 2005 statement of the case provided the 
specific requirements for an increased evaluation for scars.  
With regard to the hearing loss claim, the veteran was made 
aware of the requirements in 38 C.F.R. § 4.85 and 4.86.  The 
July 2005 statement of the case provided the specific 
requirement for an increased evaluation for hearing loss.  
Also, in April 2006, the RO specifically provided the 
regulations regarding PTSD to the veteran.  

Finally, the August 2003 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the July 2005 statement of the case.  The veteran's 
statements in January 2003, September 2005 and July 2006 show 
actual knowledge of the requirements needed for his increased 
rating claims.  The veteran was accordingly made well aware 
of the requirements for an increased evaluation pursuant to 
the applicable diagnostic criteria, and such action thus 
satisfies the requirements of Vazquez-Flores.

Additionally, In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

In the claims involving PTSD, the veteran is challenging the 
initial evaluation and effective date assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and DD Form 214.  The appellant was afforded VA 
medical examinations in May 2003, June 2003, July 2003, 
February 2007 and March 2007.  The veteran has also stated 
that there is no other private or VA treatment records 
available.  The record also does not otherwise indicate any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As a preliminary matter, the Board notes that the veteran is 
a Vietnam combat veteran.  His military specialist was a 
parachutist.  He received the National Defense Service Medal, 
a Good Conduct Medal, a Parachute Badge, an Army Commendation 
Medal, and a Purple Heart.  

INCREASED EVALUATION

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as is the case with the right arm scars and hearing 
loss issues, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Since the veteran timely appealed the ratings initially 
assigned for his PTSD, the Board must consider entitlement to 
"staged" ratings to compensate for times since filing the 
claim when the disability may have been more severe than at 
other times during the course of the appeal.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

Evaluating the disability under several diagnostic codes, the 
Board considers the level of impairment of the ability to 
engage in ordinary activities, including employment, and 
assesses the effect of pain on those activities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005); See DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  The provisions of 38 C.F.R. § 4.40 and 
38 C.F.R. § 4.45, however, should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

PTSD

The veteran's service-connected PTSD is currently assigned a 
30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2007).  

A 50 percent rating requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating contemplates occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.  Id.  

The use of the phrase "such symptoms as," followed by a 
list of examples, provides guidance as to the severity of 
symptomatology contemplated for each rating.  In particular, 
use of such terminology permits consideration of items listed 
as well as other symptoms and contemplates the effect of 
those symptoms on the claimant's social and work situation.  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "'psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness'" from 0 to 100, with 100 representing superior 
functioning in a wide range of activities and no psychiatric 
symptoms.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (1994) at 32).

A score of 51-60 represents "[m]oderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning, (e.g., few friends, conflicts with peers or co-
workers)."  Id.  

The Board finds that the veteran is not entitled to an 
increased rating for service-connected PTSD.  The evidence 
depicting the veteran's symptoms of PTSD consists of VA 
Compensation and Pension Examinations in June 2003 and 
February 2007 as well as the veteran's statements.  

In the June 2003 VA Compensation and Pension Examination, the 
veteran reported that he had never had psychiatric treatment 
for PTSD.  He reported difficulty concentrating and 
occasionally his mind wandered.  The veteran reported some 
problems with communication, but stated it was always a 
difficult area for him.  He also reported one incident in 
service of an auditory/visual hallucination.  During the 
examination, the veteran was oriented to person, place and 
time.  His concentration was grossly intact and his short-
term recall was mildly impaired.  He reported incidents of 
panic attacks at unexpected times.  During the attacks, he 
experienced shortness of breath.  He reported his mood was 
generally okay and he slept 6-8 hours per night.  His 
appetite was okay.  He experienced recurring distressing 
memories of the trauma in Vietnam.  He also had occasional 
nightmares.  He only remembered the nightmares once a year; 
however his wife reported nightmare activity while sleeping.  
He had psychological distress when exposed to memories or 
experiences of war and became instantly tearful when 
recalling events.  He tried to avoid thoughts or 
conversations about the war and tried to avoid anybody 
connected with the war.  He attended a reunion of his 
company, which triggered suppressed memories.  He was 
hypervigilant, had difficulty falling asleep and staying 
focused.  The examiner assigned a GAF of 60.  

In the February 2007 VA Compensation and Pension Examination, 
the veteran indicated that he had not had any 
hospitalizations or outpatient treatment for PTSD and did not 
take any mental health medications.  The veteran reported 
daily thoughts of Vietnam.  He described the thoughts as 
mildly severe and lasting approximately 30 minutes.  He 
reported that if he stayed active the thoughts would go in 
remission for several days.  Certain experiences would 
trigger memories.  He had occasional bad dreams, but did not 
remember them.  

The veteran was a manager, doing general contract work.  He 
denied losing time at work due to his PTSD.  He indicated 
that his PTSD did not cause problems at work besides some 
distracting thoughts.  He was married for 36 years and had a 
good relationship with is wife, children and grandchildren.  
He had approximately 10-20 friends and denied any social 
impairment.  He attended biannual reunions with his military 
friends.  His activities included golfing, playing cards, 
going out to dinner, and skydiving.  He drank socially on 
weekends and did not have a history of violence, assaults or 
suicide attempts.  

The examiner found that the veteran had a fairly good current 
psychosocial function status and quality of life.  He 
maintained self care and family role functioning.  There was 
no impairment of thought process or communication.  He did 
not have delusions or hallucinations.  His eye contact and 
interaction were within normal limits.  He did not have 
suicidal thoughts.  He reported a many year history of 
homicidal thoughts in the past, with no ideation, plan or 
intent.  He had a good history of maintaining personal 
hygiene and basic activities of daily life.  He was oriented 
to time, place, and person.  He had some short term memory 
problems as he was forgetful of names.  He denied obsessive 
or ritualistic behaviors, panic attacks, diagnosable 
depression, anxiety or impaired impulse control.  His speech 
was normal in rate and flow.  He slept 6-8 hours a night.  He 
stated his energy was slowing down with age.  

The examiner concluded that the veteran continued to identify 
behavioral cognitive, mild social and affective symptoms 
attributable to PTSD.  The veteran had ongoing trauma re-
experiencing in the form of daily intrusive thoughts, 
occasional bad dreams, avoidance, and suppression.  He had 
ongoing heightened physiological arousal in terms of 
occasional restless sleep at night and hypervigilance during 
the day.  The veteran indicated that his symptoms were stable 
over the past several years.  The examiner continued the 
diagnosis of PTSD, chronic, mild/moderate severity, with a 
GAF of 60 to indicate mild/moderate symptoms.  

The veteran asserts that he is entitled to a 50 percent 
evaluation.  The Board notes, however, the veteran does not 
provide any objective medical evidence to support his 
assertion.  The veteran also has not submitted lay evidence 
of symptomatology that would be consistent with a 50 percent 
evaluation.  

Based on the foregoing medical evidence, the Board finds that 
the veteran is not entitled to an evaluation higher than 30 
percent.  The veteran's symptomatology is not consistent with 
a 50, 70 or 100 percent evaluation.  The evidence of record 
does not show that the veteran had flattened affect, any 
impairment in speech, or panic attacks more than once a week.  
There was also no evidence of difficulty in understanding 
complex commands, in fact, the veteran was a manager for a 
general contractor for 17 years, indicating that he is able 
to understand the complexities of his position.  He had only 
minor impairment of short term memory.  He did not have 
impaired judgment or abstract thinking.  He was able to 
maintain effective work and social relationships with friends 
and family.  

The veteran also specifically denied suicidal ideation, 
obsessional rituals, impaired impulse control and 
interference with routine activities such as hygiene and his 
role in the family.  The examiner found that there were no 
signs of diagnosable depression.  There were no indications 
of spatial disorientation, persistent delusions, 
hallucinations, or grossly inappropriate behavior.  

As such, the Board finds that the symptomatology as portrayed 
by the veteran during the VA examinations more closely 
resembles a 30 percent rating.  His evaluation is further 
shown by the GAF score of 60 given by both VA examiners.  
This score shows moderate symptoms of PTSD, which is 
consistent with a 30 percent rating.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 30 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
VA examiner in February 2007 indicated that PTSD caused some 
distraction at work, but it was to a very mild degree.  
Hence, referral to the RO for consideration of the assignment 
of an extra-schedular evaluation under 38 C.F.R. § 3.321 
(2007) is not warranted.

Right Forearm Scars

The veteran's right arm scars are currently assigned a 0 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 7805.  
Under this diagnostic code, scars are evaluated based on 
limitation of function of the affected part, in this case, 
the right arm.  Limitation of motion of the shoulder and arm 
are to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5200-5203.  Limitation of motion of the elbow and forearm are 
to be evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5205-5213.  

In a May 2003 VA Compensation and Pension Examination of the 
veteran's scars, the veteran denied any specific problem 
since 1975.  He stated that the scars were not a problem for 
the past several years.  He had no complaints regarding his 
scars and denied any loss of range of motion in his arm.  
Upon physical examination, the veteran had a 5 cm linear 
shrapnel fragment scar that was slightly bluish/grey in 
color.  Above the elbow, there was a 1 cm round shrapnel 
fragment scar that was slightly bluish/grey in color.  There 
was no hypersensitivity, breakdown, depression, exfoliation 
or ulceration of the scars.  The scars were without 
tenderness, adherence, hypersensitivity, inflammation or 
edema.  There was full range of motion of the right arm.  The 
examiner found that the scars were well healed and unchanged 
from the last examination in 1975.  

The Board finds that since there was no limitation of the 
range of motion of the right arm, Diagnostic Codes 5200-5213 
do not apply to this case and would not result in an 
increased evaluation.  Additionally, the factors set forth in 
DeLuca do not apply to the veteran's scars on his right arm 
because there was no evidence of limitation of motion.  See 
Johnson, supra.  

The only other diagnostic codes that could apply are 
38 C.F.R. § 4.118, Diagnostic Codes 7801-7805 for scars other 
than on the head face and neck.  Diagnostic Code 7801 applies 
for scars that are deep or that cause limitation of motion.  
In this case, there is no limitation of motion and no 
evidence that the scars were deep, therefore, this code does 
not apply to the veteran's disability.  

Diagnostic Code 7802 applies to scars that are superficial 
and that do not cause limitation of motion on an area other 
than the head, face or neck.  Superficial scars are ones that 
are not associated with underlying soft tissue damage.  The 
Board finds that the veteran's scars were superficial.  The 
examiner specifically found that there was no adherence of 
the right arm scars.  There was also no breakdown, 
depression, exfoliation or ulceration.  There was also no 
tenderness, hypersensitivity, inflammation or edema.  As 
such, the Board finds that the scars were superficial and 
without underlying soft tissue damage.  To be entitled to a 
10 percent evaluation under this code, however, the scar must 
cover an area of 144 square inches or (929 square 
centimeters) or greater.  In this case, based upon the 
measurements of the scars in the VA examination, the 
veteran's scars do not cover an area that warrants a 10 
percent evaluation.  As such, he is not entitled to an 
increased evaluation under this code.  

Under Diagnostic Code 7803, for a 10 percent evaluation, the 
scar must be unstable.  An unstable scar is one that there is 
frequent loss of covering of the scar.  In this case, the 
veteran's scars were not unstable because the VA examiner 
found no exfoliation, breakdown or ulceration.  Therefore, 
the veteran is not entitled to an increased evaluation under 
this code. 

Under Diagnostic Code 7804, for a 10 percent evaluation, the 
scars must be painful upon examination.  In this case, the VA 
examiner found that there was no hypersensitivity, 
tenderness, inflammation or edema.  As the scars were not 
shown to be painful upon examination, the veteran is not 
entitled to an increased evaluation under this code.  

As there is no limitation of the range of motion of the 
veteran's right arm and the scars are superficial, stable and 
not painful upon examination, the veteran is not entitled to 
a compensable evaluation for right arm scars. 

The Board further notes that to the extent that the veteran's 
service-connected right arm scar affects his employment, such 
has been contemplated in the assignment of the current 0 
percent schedular evaluation.  The evidence does not reflect 
that the disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
veteran was continuously employed for over 17 years and did 
not seek treatment for his scars.  Hence, referral to the RO 
for consideration of the assignment of an extra-schedular 
evaluation under 38 C.F.R. § 3.321 is not warranted.

Right Ear Hearing Loss

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected right ear hearing loss.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by puretone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability from service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85.

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86.  The test results for the veteran's right ear 
do not meet the numerical criteria for such a rating, 
therefore, the veteran's hearing will be evaluated under 38 
C.F.R. § 4.85.  

In a July 2003 VA Compensation and Pension Audiological 
Examination, the puretone thresholds, in decibels, for the 
right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
30

This audiological examination does not show that the auditory 
thresholds in any of the frequencies are 40 decibels or 
greater or that the thresholds for at least three of the 
frequencies are 26 decibels or greater.  The speech 
recognition scores using the Maryland CNC Test were 100 
percent in the right ear and of 98 percent in the left ear, 
over 94 percent.  As such, based on this evaluation, the 
veteran's hearing impairment does not meet the requirements 
under VA regulations to be considered a compensated 
disability.  See 38 C.F.R. § 3.385. 

In a March 2007 VA Audiological Examination, the puretone 
thresholds, in decibels, for the right ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
35
40

As the puretone threshold in the veteran's right ear at 4000 
Hertz was 40 decibels, the veteran's hearing impairment meets 
the requirements under VA regulations to be considered a 
compensated disability.  See 38 C.F.R. § 3.385. 

Based on this examination, the average puretone threshold in 
the veteran's right ear was 30 decibels.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear.  

Evaluating the right ear, these findings produce hearing 
acuity level I in the right ear under Table VI of 38 C.F.R. § 
4.85.  As the veteran is only service connected for right ear 
hearing loss, the left ear is assigned a hearing acuity of 
level I.  See 38 C.F.R. § 4.85(f) (2007).  Such results 
warrant a 0 percent rating when the auditory acuity levels 
are entered in Table VII of 38 C.F.R. § 4.85.

As such, the Board finds pursuant to the audiometric results 
from these examinations, the veteran is not entitled to a 
compensable evaluation for his right ear hearing loss.  

The Board further notes that to the extent that the veteran's 
service-connected disability affects his employment, such has 
been contemplated in the assignment of the current 0 percent 
schedular evaluation.  The evidence does not reflect that the 
disability at issue caused marked interference with 
employment, or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
referral to the RO for consideration of the assignment of an 
extra-schedular evaluation under 38 C.F.R. § 3.321 is not 
warranted.

EARLIER EFFECTIVE DATE FOR PTSD

The veteran first filed a claim for service connection for 
PTSD on July 2, 2002.  The RO granted service connection for 
PTSD in August 2003, effective July 30, 2002.  The effective 
date was changed to July 2, 2002 in a July 2005 supplemental 
statement of the case.  Service connection has been in effect 
for PTSD since July 2, 2002. The veteran seeks an earlier 
effective date.

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Applicable 
laws and regulations further set out that the effective date 
of an award of direct service connection may be established 
at the day after separation from service or date entitlement 
arose, if the claim is received within one year of separation 
from service, otherwise the general rule applies.  38 
U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

Regulations allow for the filing of informal claims.  38 
C.F.R. § 3.155 (2007).  However, this requires either a 
communication or action that indicates the intent to apply 
for VA benefits.  VA must look to all communications from a 
claimant that may be interpreted as a formal or in formal 
claim for benefits and is required to identify and act on 
informal claims for benefits.  Servello v. Derwinski, 3 Vet. 
App. 196, 198 (1992).  But an informal claim, just like a 
formal claim, must also be in writing.  Rodriguez v West, 189 
F.3d 1351, 1353 (Fed. Cir. 1999).

As noted above, the veteran filed a written claim for service 
connection on July 2, 2002.  The veteran did not file a claim 
for benefits for PTSD within one year after service.  
Additionally, the Board can discern no written communication 
to VA in the record that remotely suggested the veteran's 
desire to seek service connection for PTSD prior to July 2, 
2002.  Therefore, the Board finds that a claim, either formal 
or informal, was not filed before the July 2002 claim.  
Therefore, as a matter of law, the effective date of service 
connection for PTSD cannot be earlier than July 2, 2002.  

Additionally, the veteran was diagnosed with PTSD in a VA 
examination in June 2003.  Although the veteran asserts that 
he is entitled to an earlier effective date, the Board finds 
that the medical evidence of record does not support this 
contention.  The Board has reviewed all the medical evidence 
of record and there is no medical evidence indicating 
symptoms of PTSD prior to his date of claim.  Therefore, the 
record does not reflect a date of entitlement prior to the 
date of claim.  

The Board is sympathetic to the veteran's assertions that his 
PTSD affected him prior to July 2002.  A claim for 
compensation for PTSD, however, must be reasonably specific.  
To be entitled to an earlier effective date for PTSD, there 
must have been a claim for compensation prior to July 2002.  
Since there was no prior claim for benefits due to his PTSD, 
the Board can find no basis for an earlier effective date.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased initial evaluation for service 
connected PTSD, currently 30 percent disabling is denied.  

Entitlement to a compensable evaluation for service connected 
right arm scars is denied.  

Entitlement to a compensable evaluation for service-connected 
hearing loss, right ear, is denied. 

Entitlement to an effective date prior to July 2, 2002 for 
service connection for PTSD is denied.  


REMAND

The service medical records show that the veteran was injured 
when his jeep drove over a land mine on March 14, 1968.  The 
veteran was thrown from the jeep which rolled over onto the 
veteran.  The veteran was pinned between the jeep and the 
ground.  He suffered multiple shrapnel fragment wounds to his 
face, head, and upper extremities.  In service, the veteran 
had complaints of discomfort in his right eye and difficulty 
swallowing.

In March 2007, the veteran was evaluated for dizziness in a 
VA examination for ear disease.  The examiner found that he 
could not resolve the issue of whether dizziness was related 
to service without resorting to speculation without ENG 
(electronystagmogram) testing to rule out vestibular 
weakness.  

The Board notes that there is no medical evidence of record 
showing a diagnosis of the veteran's claimed disabilities, 
however, his injuries are consistent with the trauma he 
experienced in service. 

In the case of any veteran who engaged in combat with the 
enemy in active service, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with circumstances, conditions, or hardships of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  38 U.S.C.A. § 1154(b) (2002); 
38 C.F.R. § 3.304(d) (2007).

In this case, the veteran's description of his symptoms of 
the claimed disabilities are consistent with circumstances 
and conditions of his injury in service, therefore, affording 
the veteran the benefit of the doubt, the Board finds that a 
VA examination is warranted to determine the nature and 
severity of his claimed disabilities.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for VA 
examinations with the appropriate medical 
specialists to determine the nature and 
etiology of an eye disability, a right 
shoulder disability, a back disability, a 
neck disability, a bilateral leg 
disability, a bilateral hip disability, 
difficulty swallowing, dizziness and 
chronic fatigue.  The claims file must be 
made available to and reviewed by the 
specialists in conjunction with the 
examination, and the examination report 
should reflect that such a review was 
made.  All pertinent symptomatology and 
findings should be reported in detail.  
Any indicated diagnostic tests and studies 
should be accomplished.  The specialists 
should state whether the veteran's 
disabilities are more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to or aggravated by service, 
including the March 14, 1968 motor vehicle 
accident in service.  

2.	The RO should then readjudicate the 
issues on appeal.  If the determinations 
remain unfavorable to the veteran, the RO 
should issue a supplemental statement of 
the case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issues.  An appropriate period of time 
should be allowed for response by the 
veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


